IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00404-CV

ALFRED LEE STONE,
                                                           Appellant
v.

BRAD LIVINGSTON,
                                                           Appellee



                       From the Justice of the Peace Pct. 2
                             Walker County, Texas


                          MEMORANDUM OPINION


      Appellant Alfred Lee Stone appeals the dismissal of his suit in the Justice of the

Peace Court, Precinct No. 2, Walker County, directly to this court. By letter dated

January 12, 2015, the Clerk of this Court notified Stone that this appeal was subject to

dismissal for want of jurisdiction and also warned Stone that the Court may dismiss this

appeal unless, within twenty-one days after the date of the letter, he showed grounds

for continuing the appeal. On January 29, 2015, we received a response from Stone, but

he does not show grounds for continuing the appeal.
        We plainly lack jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.001-.002

(West 2008) (providing for appeal from justice court to county or district court); Tejas

Elevator Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex. App.—Dallas 1998, no

pet.); see also Brown v. Jones, No. 10-08-00272-CV, 2008 WL 4742374, at *1 (Tex. App.—

Waco Oct. 29, 2008, no pet.) (mem. op.). This appeal is therefore dismissed for want of

jurisdiction. TEX. R. APP. P. 42.3(a).



                                                REX D. DAVIS
                                                Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 12, 2015
[CV06]




Stone v. Livingston                                                                Page 2